
	
		I
		112th CONGRESS
		1st Session
		H. R. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the hiring of additional employees by the
		  Internal Revenue Service to implement, administer, or enforce health insurance
		  reform.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Out the IRS Act of
			 2011.
		2.Prohibition on hiring
			 additional IRS employees to implement, administer, or enforce health insurance
			 reformNo position within the
			 Internal Revenue Service may be filled, by transfer or any other appointment
			 taking effect on or after the date of enactment of this Act, if the duties and
			 responsibilities of such position include the implementation, administration,
			 or enforcement of any provision of, or amendment made by, the Patient
			 Protection and Affordable Care Act or the Health Care and Education
			 Reconciliation Act of 2010.
		
